Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This office action is in response to applicant’s communication filed on 02/26/21. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure statement filed on 02/26/21 has been filed and is being considered. 
Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a semiconductor device, classified in 257/99.
II. Claim 20, drawn to a method of making a semiconductor device, classified in 438/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. In particular, the LED driver may be co-mounted with the LED device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are distinct based on their diverging classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 15-19 are rejected under 35 U.S.C. §102 as being unpatentable over Hoetzl (US 20120170262 A1).

Regarding claim 2, Hoetzl discloses further comprising a rear case located within the hollow heat sink and arranged to support the LED driver between the rear case and the interposer, see element 6d.
Regarding claim 3, Hoetzl discloses the LED light source of claim 1, wherein the LED package further comprises: a leadframe on which the at least one LED chip is arranged; and a transparent encapsulation material with which the at least one LED chip and part of the leadframe are overmolded(see para [0021]-[0024] disclosing transparent material).
Regarding claim 4, Hoetzl discloses the LED light source of claim 3, wherein the transparent encapsulation material comprises transparent epoxy or silicone (see para [0021]).
Regarding claim 5, Hoetzl discloses the LED light source of claim 3, wherein the leadframe comprises at least one second hole that is not overmolded with the transparent encapsulation material, 
Regarding claim 7, Hoetzl discloses the LED light source of claim 3, wherein the transparent encapsulation material is shaped on a side of the leadframe where the at least one LED chip is located to shape the light output of the at least one LED chip (see para [0021]-[0024] disclosing transparent material).
Regarding claim 8, Hoetzl discloses wherein the central area of the upper surfaceof the top wall is raised above the peripheral area of the upper surface: see fig. 12.
Regarding claim 9,  A printed circuit board is a commonly known component of an LED driver, see para [0001] and [0007].
Regarding claim 10, Hoetzl discloses wherein the material of the interposer comprises resin, plastic, or nylon: see [0021], [0023], disclosing resin.
Regarding claim 11, Hoetzl discloses wherein a material of the heat sink comprises aluminum or copper, see [0055].
Regarding claim 12, Hoetzl discloses wherein the hollow heat sink has a hollow cylindrical shape, see fig. 1.
Regarding claims 15-20, they depend from claim 1 and suffer from the deficiencies thereof. 
Regarding claim 15, Hoetzl discloses the LED light source of claim 1, wherein the top wall has at least one additional first hole therethrough in the peripheral area of the upper surface, and the interposer extends through the at least one additional first hole (see fig 12, where hole formed by opening of 5/14 where interposer 2, 5, 6 is formed through the opening, see fig 11/12). 
Regarding claim 16, Hoetzl discloses a LED light source of claim 1, wherein (i) a portion of the interposer overmolded on the upper surface of the top wall extends laterally beyond a lateral extent of the LED package, or (ii) a portion of the interposer overmolded on the lower surface of the top wall 
Regarding claim 17, Hoetzl discloses the LED light source of claim 16, wherein a portion of the interposer overmolded on the lower surface of the top wall is in direct contact with the lower surface over an area that extends laterally beyond the lateral extent of the LED package(see fig 12, where hole formed by opening of 5/14 where interposer 2, 5, 6 is formed through the opening, see fig 11/12). 
Regarding claim 18, Hoetzl discloses the LED light source of Claim 2, wherein the LED driver is enclosed within a volume defined by the interposer, the rear case, and at least a portion of the sidewall, the sidewall forming a continuous barrier around the entire periphery of the defined volume (see sidewall of 5/3). 
Regarding claim 19, Hoetzl discloses the LED light source of claim 8, wherein the central, raised area of the upper surface protrudes into a surrounding portion of the interposer (see fig 12, where hole formed by opening of 5/14 where interposer 2, 5, 6 is formed through the opening, see fig 11/12).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Hoetzl
Regarding claims 13, and 14 the choice of particular dimensions from a limited range of possibilities, and if is dear that these parameters would be arrived at by the application of normal design procedures.


Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Hoetzl and further in view of Chang (US 2011/0140157 A1).
Regarding claim 6, Hoetzl discloses the LED light source of claim 3, but does not explicitly disclose wherein the leadframe is made of silver-plated copper. However, Chang is directed towards LED features and at least at para [0018] discloses a heatsink lead frame made of silver copper. Chang and Hoetzl are in the same or similar fields of endeavor. It would have been obvious to combine Chang with Hoetzl. Hoetzl and Chang may be combined by forming the device of Hoetzl in accordance with the lead frame disclosed in Chang. One having ordinary skill in the art would be motivated to combine Hoetzl and Chang in order to dissipate heat, see para [0018].

Response to Arguments
Applicant asserts that the cited art do not disclose a thermally conductive and electrically insulative material. However, it is noted that applicant lists plastic as such material, as disclosed in applicant’s specification. This argument is moot.
Regarding restricted claim 20, A method for making an LED light source, the method comprising: forming from thermally conductive and electrically insulating material an interposer, the interposer being overmolded on corresponding peripheral areas of an upper surface and a lower surface of a top wall of a hollow heat sink and extending through at least one first hole through the peripheral area of the upper surface of the top wall, the hollow heat sink further including a bottom opening and a sidewall between the top wall and the bottom opening, the upper surface of the top wall facing away from the bottom opening and the lower surface of the top wall facing the bottom opening, the upper surface having a central area with the peripheral area surrounding the central area;



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813